Citation Nr: 1120872	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-34 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July to September 1973.  

This matter is on appeal from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In this case, the Board determines that further development is necessary before the merits of the claims may be addressed.

In this case, the Veteran is claiming entitlement to service connection for a left knee disorder.  It should be noted that this claim was previously denied by the RO in April 1977.  He did not appeal this decision, nor did he submit any additional relevant evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, this decision became final one year later.  Moreover, this claim may be reopened only upon a showing of evidence that is both new and material to an unestablished fact necessary to support the claim.  38 C.F.R. § 3.156 (2010).

Evidence submitted in support of the petition to reopen the claim for service connection includes references to the Veteran's receipt of Social Security Administration (SSA) disability benefits.  Such was cited in a November 2005 


statement.  VA treatment records also note the Veteran's report of receiving disability benefits through the SSA. A review of the claims file does not indicate that an attempt was made to acquire these records, nor do any of the adjudicative documents relating to this appeal indicate that such records were reviewed.  

In general, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  While it is not clear whether these records are relevant or not to an unestablished fact necessary to support service connection for the Veteran's left knee disorder, an attempt should be made to acquire them.

Also, when the Veteran filed a substantive appeal on a VA Form-9, he indicated that a physician who treated him right after active duty service could provide additional information.  Although he did not name the physician, he did list a phone number.  Since that time, the RO has acquired private treatment records from 1983, so it is possible that these records were acquired in response to the Veteran's statement.  Nevertheless, it is important that an attempt be made to acquire the records the Veteran is referring to.  If this has already been completed, it should be explicitly documented in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and asked that he provide the name(s) of any VA or non-VA health care provider that has treated for his left knee disability since his discharge from active service.  After securing the necessary release, identified records should be obtained and associated with the claims file.  A record of any negative development should be included in the claims file.

2.  Obtain the Veteran's treatment records from the VA Medical Centers in Wichita and Leavenworth, Kansas, since September 2007.  If the Veteran has undergone any private treatment for his left knee disorder, and the associated records are not associated with the claims folder, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so.  A record of any negative development should be included in the claims file.

3. Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  If no SSA records are available, it should be so noted in the claims file.

4.  After completion of the foregoing, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


